DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Amendment
	The amendment on 11/17/2021 have been entered.

Response to Arguments
	Applicant’s arguments on pages 4-7, filed on 11/17/2021 have been fully considered and are not persuasive.

	First, claim 1 recited, among other things, “a first panel configured to emit first imaging light of a red wavelength region, the first imaging light having no polarization characteristics.” That is, the red wavelength region is of light having no polarization characteristics.
	Second, claim 1 recited, among other things, “a first panel configured to emit first imaging light of red wavelength region,” “the color combined prism includes a first dichroic mirror” and “the peak wavelength in the red wavelength region is longer than a cutoff wavelength of the first dichroic mirror.”  That is, the “longer” feature is a comparison between (1) the peak wavelength in the red wavelength region of the first imaging light emitted from the first panel and (2) the cutoff wavelength of the first dichroic mirror.  On the other hand, the comparison asserted in the Office Action is between two wavelengths of the same p-polarized light, both shown in Fig. 5 of Hashizume, and is not between lights from different elements.”
(2) “Hashizume does not disclose a cutoff wavelength of a dichroic mirror having no polarization separation characteristics.”
Examiner cited claim 1 rejection that is on record states  (1) “Yokoyama teaches 
an image display module (figures 1, 2, 5 and 6) comprising, a first panel (array of LEDs 102R; 601R) configured to emit first imaging light of a red wavelength region (column 8, lines 53-54 teaches red light source is configured of an array of LEDs 102R (red) that emit light of a wavelength in the red region), the first imaging light having no polarization characteristics (102R have no polarization characteristics),” not Hashizume reference.
Since the reference Hashizume teaches in figure 5 cutoff wavelength is approximately 620nm –column 10, lines 63-67 and column 11, lines 1-5 and the a peak wavelength in the  
(2) Yokoyama teaches first dichroic mirror having no polarization separation characteristics, (column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101, no polarization characteristics).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. US Patent 6,882,379 (hereinafter Yokoyama) in view of Hashizume US 6,089,718.
Regarding claim 1, Yokoyama teaches 
an image display module (figures 1, 2, 5 and 6) comprising,
a first panel (array of LEDs 102R; 601R) configured to emit first imaging light of a red wavelength region (column 8, lines 53-54 teaches red light source is configured of an array of LEDs 102R (red) that emit light of a wavelength in the red region), the first imaging light having no polarization characteristics (102R have no polarization characteristics);
a second panel (array of LEDs 102B; 601B) configured to emit second imaging light of a blue wavelength region (column 9, lines 12-14 teaches blue light source is configured of an array 
a third panel (array of LEDs 102G; 601G) configured to emit third imaging light of a green wavelength region , the third imaging light having no polarization characteristics (col. 7, lines 65-68 and column 8, lines 15)102G have no polarization characteristics); and
a color combined prism (dichroic prism 101) configured to emit combined light combined from the first imaging light, the second imaging light, and the third light (column 8, lines 49-53 teaches about the periphery of the dichroic prism 101 are deployed a red light source, green light source, and blue light source that are configured of two-dimensional arrays of light emitting diode (LEDs)), wherein
the color combined prism (dichroic prism 101) includes a first dichroic mirror having no polarization separation characteristics, and a second dichroic mirror having no polarization separation characteristics (column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101. And the light leaving the green light source is transmitted through the dichroic prism 101, no polarization characteristics).
 Yokoyama is silent regarding a peak wavelength in the imaging light emitted from the  panel is in a range of from 630 nm to 680 nm, a peak wavelength is not less than 630nm, and is not more than 680nm, and the peak wavelength in the imaging light emitted from the panel is longer than a cutoff wavelength of the first dichroic mirror.
Hashizume teaches the image display module (figure 5), wherein a peak wavelength in the imaging light emitted from the panel is in a range of from 630 nm to 680 nm (figure 5 shows 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Yokoyama, to use a peak wavelength in the imaging light emitted from the  panel is in a range of from 630 nm to 680 nm, a peak wavelength is not less than 630nm, and is not more than 680nm, and the peak wavelength in the imaging light emitted from the panel is longer than a cutoff wavelength of the first dichroic mirror as taught by Hashizume, for the purpose of enhance the efficiency of the colors of the lights (column 11, lines 35-46).
Regarding claim 2, Yokoyama in view of Hashizume teaches the invention as set forth above and Yokoyama further teaches the image display module (figures 1, 2, 5, and 6), wherein a utilization efficiency of the first imaging light in the first dichroic mirror and the second dichroic mirror (column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101. And the light leaving the green light source is transmitted through the dichroic prism 101) is equal to or greater than 50% (since there is no filtering device or polarization plates, the efficiency of light traveling would be consider greater than 50%).
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 4, Yokoyama in view of Hashizume teaches the invention as set forth above and Yokoyama further teaches the image display module (figures 1, 2, 5, and 6), wherein each of the first panel (organic electroluminescent element (EL) 601R), the second panel (organic electroluminescent element (EL) 601B), and the third panel (organic electroluminescent element (EL) 601G) includes a light-emitting element including an organic electroluminescence element (601R, 601B, 601G; column 11, lines 14-38).
Regarding claim 5, Yokoyama in view of Hashizume teaches the invention as set forth above and Yokoyama further teaches the image display module (figure 1, 2, 5, and 6), wherein the organic electroluminescence element (601R, 601B, 601G) includes an optical resonator (col. 11 lines 62-67 and col. 12, lines 1-3, 601R, 601G, 601B comprises an optical resonator).
Regarding claim 6, Yokoyama in view of Hashizume teaches the invention as set forth above and Yokoyama further teaches an image display device (figures 1, 2, 5, and 6), comprising the image display module (figures 1, 2, and 5).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. US Patent 6,882,379 (hereinafter Yokoyama) in view of Hashizume US 6,089,718 as applied to claim 1 above, and further in view of Akiyama US 9,010,938.
Regarding claim 3, Yokoyama teaches
the image display module (figures 1, 2, 5, and 6), wherein 
the first dichroic mirror has characteristics of transmitting the third imaging light (102G) and reflecting the first imaging light (102R; column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101. And the light leaving the green light source is transmitted through the dichroic prism 101), 
the second dichroic mirror has characteristics of transmitting the third imaging light (102G) and reflecting the second imaging light (102B; column 8, lines 19-26 teaches the light leaving the red light source is reflected by the red reflecting mirror of that dichroic prism 101.  The light leaving the blue light source is reflected by the blue reflecting mirror of the dichroic prism 101. And the light leaving the green light source is transmitted through the dichroic prism 101).
Yokoyama in view of Hashizume is silent regarding a transmission bandwidth of the
third imaging light in the first dichroic mirror and the second dichroic mirror is equal to or greater than 130 nm. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Yokoyama in view of Hashizume, to use a transmission bandwidth of the imaging light in the first dichromic mirror and the second dichroic mirror being equal to or greater than 130 nm, for the purpose of having an emission area, which is configured so that the spread angle along the short side direction of the emission area becomes larger than the spread angle along the long side direction of the emission area (col. 6, lines 26-32). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872